Citation Nr: 1807309	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-18 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for residual scars, left ankle fracture.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from May 2011 to August 2012.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 
 
This claim was previously before the Board in December 2015, at which time it was remanded for further development, to include scheduling the Veteran for a new VA examination in connection with his claim.  As substantial compliance with the Board's December 2015 remand directives has been completed, the claim has now returned to the Board for further appellate action.  See, Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's residual scars, left ankle fracture, are manifested by four scars; all of which are painful and one of which is unstable.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for residual scars, left ankle fracture, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.4, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) ; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Under 38 U.S.C. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here, a letter sent to the in March 2013 satisfied the VCAA notice requirement for his increased rating claim because they provided the Veteran with notice that fulfills the provisions of 38 U.S.C. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the October 2016 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records and post-service VA treatment records have been obtained and associated with the claims file and he has not indicated that there are any additional records that VA should seek to obtain on his behalf.   

The Veteran was most recently provided a medical examination in connection with his claim in February 2016.  A review of the examination report shows that it contains sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to his claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected residual scars, left ankle fracture, are rated under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under the current criteria, a 10 percent rating is warranted for one or two scares that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 

Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

Note (3) to Diagnostic Code 7804 provides that scars evaluated under diagnostic codes 7800, 7801 ,7802, or 7805 may also receive an evaluation under Diagnostic Code 7804 when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Prior to the Board's December 2015 remand, the Veteran was afforded two VA examinations which took place in April 2013 and March 2014.  However, in the December 2015 remand, the Board found both examinations to be inadequate for adjudication purposes as the examination reports did not reflect consideration of the Veteran's lay statements as to his symptomatology.  See, December 2015 Board remand. 

Following the Board's December 2015 remand, the Veteran was afforded a new VA examination in February 2016.  During this examination, four scars were noted on the Veteran's left ankle and the approximate total area totaled 21 square centimeters.  Of the four scars, two were noted to be painful and one was noted to be both painful and unstable.  The unstable scar is located on the Veteran's left ankle medial malleolus.  The other three scars were specifically noted to be stable.  See, February 2016 VA examination. 

The Board finds that the Veteran's disability picture more closely approximates the criteria for the current assigned 30 percent rating.  Specifically, the current 30 percent rating accounts for the number and severity of the Veteran's scars, as he has four total scars, which would entitle him to a 20 percent rating, and as one of those scars is both painful and unstable, 10 percent has been added to the 20 percent rating pursuant to Note (2).  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  As stated above, in order to be entitled a rating in excess of 30 percent, five scars must be present.  As the Veteran only has four scars, a higher rating is not warranted under Diagnostic Code 7804.  

In reaching this decision, the Board has considered the application of other diagnostic codes for the evaluation of the Veteran's scars, but finds that there are none that are more appropriate.  The Veteran does not have any service-connected scars of the head, face, or neck, and he does not have any deep and nonlinear scars, not of the head, face, or neck that are at least 72 square inches (465 square centimeters) in any area or any superficial, nonlinear scars that are at least 144 square inches (929 square centimeters) in area.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802.  Additionally, the evidence does not suggest that the Veteran has any other disabling effects not already considered under Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent for the Veteran's residual scars, left ankle fracture.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2017).


ORDER

Entitlement to a rating in excess of 30 percent for residual scars, left ankle fracture, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


